Hall, Judge.
1. The plaintiff sued the defendant to recover $710, the total amount of installment payments she had made on two lots in a real estate development, and appeals from a judgment in her favor for $275. The evidence showed that the plaintiff first made payments to Norris Lake Shores, Inc., of $435, and after the defendant acquired the unsold land in the development and other assets from Norris Lake Shores, Inc. the plaintiff made payments of $275 to the defendant. There was no evidence that the defendant received more than $275 or benefited in any other way from the payments made by the plaintiff. “The money, or its equivalent, must be received by the defendant or his agent, before he can be sued for money had and received.” Lary v. Hart, *7812 Ga. 422, 423; Cowart v. Fender, 137 Ga. 586 (73 SE 822, AC 1913A 932); King v. Forman, 71 Ga. App. 75, 77 (30 SE2d 214); Carter v. Turbeville, 90 Ga. App. 367 (83 SE2d 72); Dell v. Kugel, 99 Ga. App. 551, 559 (109 SE2d 532). The judgment of the trial court was not error.

Felton, C. J., and Eberhardt, J., concur.

Argued January 4, 1967
Decided January 20, 1967.
Preston L. Holland, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Donald A. Weissman, for appellee.
2. The plaintiff’s enumeration of error on the admission of a document in evidence is not supported in the brief by citation of authority or argument and is deemed to have been abandoned. Rules of the Court of Appeals of the State of Georgia, effective August 1, 1965, Section VII, Rule 17 (c) (2).

Judgment affirmed.